Title: John Adams to Abigail Adams, 12 December 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr. 12. 1796
          
          I have just recd your favr. of the 4th. I wrote you from stratford New York and from Philadelphia.
          Adets Note has had some Effect Pensilvania and prov’d a Terror to some Quakers and that is all the ill Effect it has had. Even the southern States appear to resent it.
          If Col Hamiltons personal Dislike of Jefferson does not obtain too much Influence with Massachusetts Electors, neither Jefferson will be President nor Pinckney V. P. of U.S.—
          I am not enough of an Englishman nor little enough of a French Man for some People. These would be very willing that Pinckney should come in, Chief. But they will be disappointed.
          The Letter you Sent me has been read by many and is admired by all. it is impossible it should be otherwise. Hichbourn held the Same Language here.
          I find nobody here intimidated. Those who wish to Say they are dare not. There is a grand Spirit in the Senate.
          
          Giles Says “the Point is settled.— The V. P. will be President. He is undoubtedly chosen. The old Man will make a good President too. (theres for you). But We shall have to check him a little now and then. that will be all.”
          Thus Mr Giles.
          I am just now come from pronouncing a most affectionate Address of the senate to the President in Answer to his Speech. I felt so much that I was afraid I should cry betray a Weakness. but I did not. I thought I was very firm & cool— But the senators say that I pronounced it in so affecting a manner that I made them cry.— The Tears did certainly trickle. The President himself was affected more tenderly than ever I saw him in my Life in pronouncing his Reply.
          The southern Gentlemen with whom I have conversed, have expressed more Affection for me than they ever did before since 1774. They certainly wish Adams elected rather than Pinckney. perhaps it is because Hamilton and Jay are said to be for Pinckney.
          I had rather hazard my little Venture in the ship to the Pilotage of Jefferson, than that of Pinckney, or Burr.
          My old Friend Mc.Kean, had so often expressed his Friendship and Confidence in me, that his Conduct is much censured and ridiculed.
          Nothing affects me so much as to see McKean, Whitehill, Osgood and even Sam Adams and such Men sett up in opposition to me. It gives such a Specimen of Party Spirit as is very disgusting, very shocking.
          I am most tenderly yours
          
            J. A
          
          
            I remember the time, however, when the Friendship of Sam. Quincy, Jona. sewall Daniel Leonard, Col Brattle & Treasurer Gray and twenty others went away from me in Consequence of political systems & Party Spirit.
            I remember too an hundred other Instances during the Revolution and Since of declared Friendships giving Way before Jealousy, Envy and Competition or Rather Rivalry that these Things do not shock me as they would have done when I had less Experience.
            The Inveteracy of Party Spirit is however indeed alarming at present.
            There have been Manœuvres and Combinations in this Election that would Surprize you. I may one day or other develope them to you.
            There is an active Spirit, in the Union, who will fill it with his

Politicks wherever he is. He must be attended to and not Suffered to do too much.
          
        